Citation Nr: 0713981	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-42 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability involving numbness of the right arm.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease at T11-L1. 

3.  Entitlement to a compensable disability rating for right 
shoulder tendinitis. 

4.  Entitlement to a disability rating in excess of 20 
percent for status post fracture of the right foot.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to June 
1975 and from September 1986 to September 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which adjudicated the issues on 
appeal.

The issue involving entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).


FINDINGS OF FACT

1.  An unappealed May 1995 rating decision denied service 
connection for a disability involving numbness of the right 
arm on the basis that this condition was not present.  

2.  The evidence received since the May 1995 rating decision 
does not include medical evidence that the veteran has a 
disability involving numbness of the right arm. 

3.  The veteran's degenerative disc disease at T11-L1 is not 
manifested by ankylosis of the entire thoracolumbar spine or 
incapacitating episodes requiring bed rest prescribed by a 
physician.

4.  The veteran is right hand dominant.

5.  The veteran's right arm demonstrates forward flexion and 
abduction of 90 degrees. 

5.  The veteran's right ankle is not ankylosed and shows no 
sign of marked malunion or nonunion of the tibia or fibula.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that denied service 
connection for a disability involving numbness of the right 
arm is final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  The additional evidence presented since the May 1995 
rating decision is not new and material, and the claim for 
service connection for a disability involving numbness of the 
right arm has not been reopened.  38 U.S.C.A. § 5108 (West 
Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2006).

3.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease at T11-L1 have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

4.  The criteria for a 20 percent disability rating for right 
shoulder tendinitis have been met.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2006).

5.  The criteria for a disability rating in excess of 20 
percent for status post fracture of the right foot have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.71a, Diagnostic Codes 5270, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim 
for Service Connection for a Disability Involving 
Numbness of the Right Arm

The veteran is ultimately seeking service connection for a 
disability involving numbness of the right arm.  However, the 
Board must first determine whether new and material evidence 
has been submitted to reopen his claim since an unappealed 
rating decision dated in May 1995.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In March 1995, the RO denied service connection for a 
disability involving numbness of the right arm on the basis 
that this disability was not shown.  The evidence at that 
time included the veteran's service medical records which 
showed treatment for numbness of the right arm in March 1994.  
However, a November 1994 VA examination shortly after service 
noted that no neurological findings were shown.  As such, the 
diagnosis was "Complaints of pain about the right upper 
extremity with no objective finding." 

The May 1995 rating decision therefore denied service 
connection for a disability involving numbness of the right 
arm on the basis that no current disability was shown to 
account for the veteran's complaints.  The veteran was 
notified of the May 1995 rating decision and of his appellate 
rights in a letter dated that same month, but did not seek 
appellate review within one year of notification.  Therefore, 
the May 1995 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In December 2003, the veteran attempted to reopen his claim 
for service connection for a disability involving numbness of 
the right arm on the basis of new and material evidence.  
Under VA law and regulations, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When reopening an appellant's claim, the Board 
performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of the all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
May 1995 rating decision.  Since that decision, the veteran 
has submitted photocopies of several service medical records, 
VA examination reports dated in November 2003, and VA 
outpatient treatment records dated from 2000 to 2004, none of 
which constitutes new and material evidence.  

The Board notes that the veteran submitted a photocopy of a 
service medical record showing treatment for back pain which 
radiated down his right arm, as well as a two and a half week 
history of weakness, tingling, and numbness.  Since this 
entry was included in the record at the time of the May 1995 
rating decision, it is merely cumulative of evidence 
previously considered by the RO.  This evidence, therefore, 
cannot be considered "new" as defined by VA regulation.   

The Board also considered two VA examination reports dated in 
November 2003 which evaluated the veteran's low back and 
right shoulder disabilities.  The Board finds that these 
reports are "new" as they did not exist at the time of the 
May 1995 rating decision.  However, neither report identified 
a separate disability involving the veteran's right arm which 
would account for any numbness in that extremity.  
Since the lack of a diagnosis involving the veteran's right 
arm was the basis of the May 1995 rating decision, these 
newly submitted reports do not relate to an unestablished 
fact necessary to substantiate the claim.  Hence, these 
reports are not material to the central issue in this case.  

Lastly, the Board considered various VA outpatient treatment 
records dated from 2000 to 2004.  The Board notes that 
several entries dated in March 2004 note the onset of pain in 
the veteran's right shoulder and right elbow after a recent 
fall.  However, none of these records lists a diagnosis 
concerning the veteran's right arm which would account for 
any numbness in that extremity.  As such, none of these 
records relates to an unestablished fact necessary to reopen 
the veteran's claim.

In addition to the newly submitted medical evidence, the 
Board has considered lay statements provided by the veteran.  
However, the Board emphasizes that lay statements are not 
material within the meaning of 38 C.F.R. § 3.156.  In Moray 
v. Brown, 5 Vet. App. 211 (1993), the U.S. Court of Appeals 
for Veterans Claims (Court) noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Simply stated, the veteran does 
not have the medical expertise to diagnosis his own alleged 
disorder. 

As a whole, the evidence received since the May 1995 rating 
decision, when viewed either alone or in light of all the 
evidence of record, is not new and material.  Therefore, the 
May 1995 decision remains final and the appeal is denied.

II.  Increased Rating for Degenerative Disc Disease at T11-L1

The veteran was treated for low back pain related to disc 
space narrowing at T11-L1 while on active duty.  After 
service, service connection was eventually granted and a 40 
percent disability rating assigned for degenerative disc 
disease at T11-L1.  The veteran is now seeking a disability 
rating in excess of 40 percent for his low back disability. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended since the veteran filed his claim.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's low back 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 38 U.S.C.A.  § 5110(g).  

Under applicable rating criteria, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (September 23, 2002).

A 60 percent rating requires incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest and treatment prescribed by a physician.  
Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating requires unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 40 percent for his 
degenerative disc disease at T11-L1.  The only medical 
evidence to be considered includes a VA examination report 
dated in November 2003 as well a VA outpatient treatment 
records dated from 2000 to 2004, all of which provide 
evidence against the veteran's claim under all applicable 
rating criteria.  

This report includes a medical opinion that no medial 
certificate had been issued during the past year for strict 
bed rest by a physician.  The VA outpatient treatment records 
also make no reference to bed rest due to the veteran's low 
back disability.  Thus, there is no indication in the record 
that a physician has ever prescribed bed rest because of the 
veteran's low back disability.  Accordingly, DC 5293, in 
effect at the time the veteran filed his claim, cannot serve 
as a basis for an increased rating based upon incapacitating 
episodes.  

Next, with respect to the veteran's orthopedic 
manifestations, the Board notes that 40 percent was the 
maximum rating assigned for limitation of motion of the 
lumbar spine prior to September 26, 2003.  See 38 C.F.R. 
§ 4.71a, DC 5292.  There is also no evidence of incomplete 
paralysis of the sciatic nerve shown on VA examination in 
November 2003 or in the VA outpatient treatment records.  In 
fact, the VA examination report notes that both lower 
extremities demonstrated normal strength except for mild 
weakness of 4/5 in the right dorsiflexor muscle extensor 
hallucis longus.  As such, a disability rating in excess of 
40 percent is not warranted based on combining his orthopedic 
and neurologic manifestations of his low back disability.  
38 C.F.R. § 4.25.  Accordingly, a disability rating in excess 
of 40 percent is not warranted under the rating criteria for 
rating intervertebral disc syndrome.  

Lastly, the November 2003 VA examination report does not 
indicate that the veteran's thoracolumbar spine is ankylosed, 
as motion was possible in every direction.  In this regard, 
the veteran's thoracolumbar spine demonstrated flexion of 20 
degrees, extension of 25 degrees, right and left lateral 
flexion of 25 degrees, and right and left rotation of 35 
degrees.  In short, since the veteran's thoracolumbar spine 
is not ankylosed, a disability rating in excess of 40 percent 
is not warranted under the newly revised General Rating 
Formula for Diseases and Injuries of the Spine. 

In addition to the above schedular criteria, the Board also 
finds that a disability rating in excess of 40 percent is not 
warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.  See 38 
C.F.R.          §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board notes that 
range-of-motion testing in November 2003 produced pain only 
on the last degrees of each movement, thereby establishing 
that a majority of the motion was pain free.  The examiner 
noted that the motion was additionally limited by pain 
following repetitive use but that there was no additional 
limitation due to fatigue, weakness, or lack of endurance.  

It also appears that the veteran may not have been fully 
cooperating with the examiner and apparently exaggerated his 
level of pain during range-of-motion testing.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991) (Regarding the Board's obligation to assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant).  

The examiner observed the veteran bend over and grab objects 
from the floor with a pain-free facial expression, thereby 
indicating that he had greater forward flexion than indicated 
on examination.  Also important is the fact that no 
significant weakness was noted in either lower extremity.  In 
light of these findings, a 60 percent rating is not warranted 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board thus concludes that the veteran's degenerative disc 
disease at T11-L1 does not meet the criteria for a disability 
rating in excess of 40 percent under applicable rating 
criteria.  Because the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b).

III.  Increased Rating for Right Shoulder Tendinitis

The veteran was treated in service for right shoulder pain 
due to tendinitis.  After service, the RO granted service 
connection and assigned a noncompensable (zero percent) 
rating for right shoulder tendinitis.  In July 2003 the 
veteran filed a claim for increased compensation benefits.  

The veteran's right shoulder tendinitis has been rated under 
DC 5201, for limitation of arm motion.  This code provision 
provides a 20 percent rating where motion of either arm is 
limited to the shoulder level.  A 30 percent rating requires 
that motion of the major arm be limited to midway between the 
side and shoulder level, and a 40 percent rating requires 
limitation of motion of the major arm to 25 degrees from the 
side.  See 38 C.F.R. § 4.71a, DC 5201.

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's right shoulder tendinitis 
meets the criteria for a 20 percent rating.  As noted, a 20 
percent rating under DC 5201 requires limitation of motion of 
the arm at shoulder level, which is essentially 90 degrees of 
abduction.  Since a November 2003 VA examination report notes 
that the veteran's right arm was limited to 90 degrees of 
abduction, he clearly meets the criteria for a 20 percent 
rating under DC 5201. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for the veteran's right shoulder 
tendinitis.  A 30 percent rating under DC 5201 requires that 
motion of the major arm be limited to midway between the side 
and shoulder level, which is essentially 45 degrees of 
abduction.  Such limited motion has not been shown in this 
case, even with consideration of the veteran's complaints of 
pain.  

Indeed, it appears that the veteran may have been 
exaggerating his level of right shoulder pain.  For instance, 
the veteran reported severe right shoulder pain upon light 
touch during his VA examination; however, he was later 
observed putting on his shirt without difficulty while his 
right arm demonstrated greater motion than on physical 
examination.  Thus, a disability rating in excess of 20 
percent is not warranted based on the veteran's complaints of 
painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board notes that DC 5203 does not provide a disability 
rating in excess of 20 percent.  The Board also finds that no 
other diagnostic code pertaining to the shoulder affords the 
veteran a higher rating.  There is no evidence that the 
veteran's right shoulder tendinitis has been manifested by 
ankylosis or impairment of the humerus involving fibrosis 
union, nonunion, or loss of head of the flail shoulder.  See 
38 C.F.R. § 4.71a, DCs 5200, 5202 (2006).

In conclusion, the Board finds that the veteran's right 
shoulder tendinitis meets the criteria for a 20 percent 
rating, but that the preponderance of the evidence is against 
a disability in excess of 20 percent. 

IV.  Increased Rating for Status Post Fracture of the Right 
Foot

The veteran fractured his right foot while on active duty.  
As a result, the RO granted service connection and assigned a 
20 percent disability rating for status post fracture of the 
right foot.  In July 2003 the veteran filed a claim for 
increased compensation benefits. 

The veteran's status post fracture of the right foot is 
currently rated as 20 percent disabling under DC 5271, for 
marked limitation of motion of the ankle.  This diagnostic 
code is appropriate because the symptoms due to the veteran's 
status post fracture of the right foot primarily involve 
limitation of motion of the ankle.  Since 20 percent is the 
maximum rating allowed under this diagnostic code, the Board 
must determine whether any other applicable code provision 
warrants a higher rating for this disability.  38 C.F.R. 
§ 4.71a, DC 5271.

Ratings higher than 20 percent are provided under DC 5270 
where the ankle is ankylosed.  See 38 C.F.R. § 4.71a, DC 
5270.  Ankylosis is "[s]tiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  However, no such evidence has been submitted.

Although the mobility of the veteran's right ankle is 
limited, it has never been characterized as immobile and, in 
any event, no fibrous or bony union across the joint (which 
would indicate consolidation of the joint) has been shown.  
In this regard, a November 2003 VA examination report notes 
that the veteran's right ankle demonstrated 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  Because 
ankylosis of the right ankle has not been shown, a disability 
rating higher than 20 percent is not warranted under DC 5270.

The Board has also considered DC 5262, which provides a 30 
percent evaluation for malunion of the tibia and fibula with 
marked ankle disability, and a 40 percent evaluation for 
nonunion of the tibia and fibula with loose motion which 
requires a brace. See 38 C.F.R. § 4.71a, DC 5262 (2005).  
However, the November 2003 VA examination report does not 
indicate that the veteran's right ankle is characterized by 
malunion or nonunion with marked impairment.  Thus, a 
disability rating higher than 20 percent is not warranted 
under DC 5262.

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board has also considered the argument that an 
increased rating is warranted on the basis of functional loss 
due to the veteran's complaints of pain.  See DeLuca, 8 Vet. 
App. at 204-08.  Where, as in this case, a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  
As such, since there is no applicable diagnostic code which 
provides a disability rating higher than 20 percent for 
limitation of motion of the ankle, consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 is not in order.

In short, the Board finds that the preponderance of the 
evidence is against a disability rating higher than 20 
percent for the veteran's status post fracture of the right 
foot.  Accordingly, the appeal is denied.

V.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in October 
2003 and December 2003: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a disability involving numbness of the right 
arm, the Board finds that the RO has complied with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in addition to notifying the veteran of evidence and 
information necessary to prove his underlying claim, the 
claimant must also be notified of the evidence and 
information necessary to reopen his claim for service on the 
basis of new and material evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded appropriate VA 
examinations to determine the severity of his service-
connected disabilities involving his low back, right 
shoulder, and right foot.  Based a review of the record, the 
Board finds that these examinations appear adequate for 
rating purposes, as they report findings addressed in the 
applicable rating criteria.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a disability involving numbness of 
the right arm, the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.


ORDER

A disability rating in excess of 40 percent for degenerative 
disc disease at T11-L1 is denied.

A 20 percent disability rating for right shoulder tendinitis 
is granted, subject to the law and regulations governing the 
payment of monetary benefits. 

A disability rating in excess of 20 percent for status post 
fracture of the right foot is denied.  


REMAND

The Board notes that a May 2004 rating decision denied 
entitlement to a TDIU.  In a VA Form 9, Appeal to Board of 
Veterans' Appeals, filed in December 2004, the veteran 
explained that he can not hold a secure job because of his 
service-connected disabilities.  This clearly constitutes a 
timely notice of disagreement.  38 C.F.R. §§ 20.201, 20.302 
(2006).  However, the RO has not issued a statement of the 
case in response to the veteran's notice of disagreement.

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2006); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  The purpose of the remand is 
to give the RO an opportunity to cure this defect.

Thereafter, the RO should return the claims file to the Board 
only if the veteran perfects his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to a TDIU.  The 
veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


